Exhibit 10.6
R. G. BARRY CORPORATION
2005 LONG-TERM INCENTIVE PLAN

PERFORMANCE-BASED RESTRICTED STOCK UNIT AWARD AGREEMENT
FOR EMPLOYEES
ISSUED TO ON SEPTEMBER 11, 2008
R. G. Barry Corporation (“Company”) believes that its business interests are
best served by extending to you an opportunity to earn additional compensation
based on the growth of the Company’s business. To this end, the Company and its
shareholders adopted the R. G. Barry Corporation 2005 Long-Term Incentive Plan
(“Plan”) as a means through which you may share in the Company’s success.
Capitalized terms not otherwise defined in this Award Agreement will have the
same meanings as in the Plan. You have been granted Restricted Stock Units
(“RSUs”), which represent the right to receive common shares of the Company
(“Stock”), subject to the terms and conditions described in this Award Agreement
and the Plan.
Section 1. In General
To ensure you fully understand the terms and conditions of your RSUs, you
should:

  •   Read the Plan and this Award Agreement carefully; and     •   Contact Jose
Ibarra at (614)729-7270 if you have any questions about your RSUs.

No later than October 24, 2008, you must return a signed copy of the Award
Agreement to:
Jose Ibarra
R. G. Barry Corporation
13405 Yarmouth Road N.W.
Pickerington, Ohio 43147
Section 2. Nature of Your Award
(a) Grant Date: September 11, 2008.
(b) Number of RSUs: You have been granted                      RSUs, subject to
the terms and conditions of this Award Agreement and the Plan.
Section 3. When Your RSUs Will Vest and Be Settled
(a) Restriction Period: Unless the Restriction Period is terminated earlier (see
Section 4), each RSU will vest and be settled in a share of Stock as described
below. However, if these conditions are not met, your RSUs will be forfeited.

  •   20 percent of your RSUs will vest on the date that the Committee reviews
and approves the financial performance of the Company for fiscal year 2009, but
only if specific pre-established performance objectives and other terms of this
Award Agreement are met during the 2009 fiscal year. Unless you have elected to
defer your RSUs pursuant to the terms and conditions of the R. G. Barry
Corporation Deferral Plan, such RSUs shall be settled within 70 days following
the last day of the 2009 fiscal year.     •   20 percent of your RSUs will vest
on the date that the Committee reviews and approves the financial performance of
the Company for fiscal year 2010, but only if specific pre-established
performance objectives and other terms of this Award Agreement are met during
the 2010 fiscal year. Unless you have elected to defer your RSUs pursuant to the
terms and conditions of the R. G. Barry Corporation Deferral Plan, such RSUs
shall be settled within 70 days following the last day of the 2010 fiscal year.
    •   20 percent of your RSUs will vest on the date that the Committee reviews
and approves the financial performance of the Company for fiscal year 2011, but
only if specific pre-established performance objectives and other terms of this
Award Agreement are met during the 2011 fiscal year. Unless you have elected to
defer your RSUs pursuant to the terms and conditions of the R. G. Barry
Corporation Deferral Plan, such RSUs shall be settled within 70 days following
the last day of the 2011 fiscal year.

1



--------------------------------------------------------------------------------



 



  •   20 percent of your RSUs will vest on the date that the Committee reviews
and approves the financial performance of the Company for fiscal year 2012, but
only if specific pre-established performance objectives and other terms of this
Award Agreement are met during the 2012 fiscal year. Unless you have elected to
defer your RSUs pursuant to the terms and conditions of the R. G. Barry
Corporation Deferral Plan, such RSUs shall be settled within 70 days following
the last day of the 2012 fiscal year.     •   Any RSUs granted under this Award
Agreement that are unvested on the date that the Committee reviews and approves
the financial performance of the Company for fiscal year 2013 will immediately
vest on such date. Unless you have elected to defer your RSUs pursuant to the
terms and conditions of the R. G. Barry Corporation Deferral Plan, such RSUs
shall be settled within 70 days following the last day of the 2013 fiscal year.

For purposes of this Section 3, the Committee will establish performance
objectives and give these to you in writing before the beginning of each fiscal
year.
(b) Effect of a Business Combination: If there is a Business Combination, your
RSUs will be subject to the terms and conditions of Section 13.00 of the Plan
which, at any time prior to a Business Combination and notwithstanding
Section 14.00[6] of the Plan, may be amended from time to time without your
consent.
Section 4. Effect of Termination of Service
(a) Termination Because of Death, Disability or Retirement: If your Service
Terminates (as defined below) because of death or Disability, all of your RSUs
will vest. If your Service Terminates because of Retirement, you will receive a
prorated portion of any RSUs that are not vested when your Service Terminates
equal to the product of (i) the number of RSUs that are scheduled to vest during
the year your Service Terminates if any specified performance objectives are met
during that year, multiplied by (ii) the quotient of the number of full months
you actually work during that period, divided by 12. Any RSUs that vest pursuant
to this Section 4(a) shall be settled within 70 days following the date your
Service Terminates. The balance of any unvested RSUs will be forfeited.
(b) Termination for Any Reason Other than Death, Disability or Retirement: If
your Service Terminates for any reason other than death, Disability or
Retirement, all unvested RSUs will be forfeited.
(c) Definition of Termination of Service: Notwithstanding anything in the Plan
to the contrary, if your RSUs are subject to Section 409A of the Code, then
references to a “Termination of Service” or any form thereof in this Award
Agreement shall mean, with respect to the settlement of any RSU, a “separation
from service” within the meaning of Treasury Regulation Section 1.409A-1(h) with
the Company and all persons with whom the Company would be considered a single
employer under Sections 414(b) and (c) of the Code.
(d) Six-Month Distribution Delay: Notwithstanding anything in this Award
Agreement to the contrary, if your RSUs are subject to Section 409A of the Code
and you are a “specified employee,” within the meaning of Section 409A of the
Code and as determined under the Company’s policy for determining specified
employees, on the date of your Termination of Service, you will not be entitled
to settlement of your RSUs on account of such Termination of Service until the
first business day of the seventh month following the date of Termination of
Service (or, if earlier, your death).
Section 5.
     Other Rules Affecting Your RSUs(a) Rights During the Restriction Period:
Your RSUs may not be sold, transferred, pledged, assigned or otherwise alienated
or hypothecated. During the Restriction Period, you may not exercise any voting
rights associated with the shares of Stock underlying your RSUs. You also will
not be entitled to any dividends or other distributions otherwise payable with
respect to the shares of Stock underlying your RSUs.

2



--------------------------------------------------------------------------------



 



(b) Beneficiary Designation: You may name a Beneficiary or Beneficiaries to
receive any vested RSUs that are settled after you die by completing the
attached Beneficiary Designation Form and by following the rules described in
the form. The Beneficiary Designation Form need not be completed now and is not
required as a condition of receiving your RSUs. If you die without completing a
Beneficiary Designation Form or if you do not complete the form correctly, your
Beneficiary will be your surviving spouse or, if you do not have a surviving
spouse, your estate.
(c) Tax Withholding: The Company is required to withhold applicable income, wage
and employment taxes when your RSUs vest and are settled. These taxes may be
paid in one of the following ways:

  •   You may pay the applicable amount by giving the Company cash or a check
(payable to “R. G. Barry Corporation”) in an amount equal to the amount that
must be withheld.     •   By having the Company withhold a portion of the shares
of Stock that otherwise would be distributed to you. The number of shares of
Stock withheld will have an aggregate Fair Market Value equal to the amount that
must be withheld.

You may choose the method of payment, although the Company may reject your
preferred method for any reason (or for no reason). If the Company rejects the
method of payment that you choose, the Company will specify (from among the
alternatives just listed) how these amounts are to be paid.
If you have not remitted the required amount within 10 days of the applicable
vesting or settlement date, the Company will withhold a portion of the shares of
Stock that otherwise would be distributed to you and distribute the balance of
the shares of Stock to you. The number of shares of Stock withheld will have an
aggregate Fair Market Value equal to the amount that must be withheld.
(d) Governing Law: This Award Agreement will be construed in accordance with and
governed by the laws (other than laws governing conflicts of laws) of the United
States and of the State of Ohio.
(e) Other Agreements: Your RSUs will be subject to the terms of any other
written agreements between you and the Company to the extent that those other
agreements do not directly conflict with the terms of the Plan or this Award
Agreement.
(f) Adjustments to Your RSUs: Subject to the terms of the Plan, your RSUs will
be adjusted, if appropriate, to reflect any change to the Company’s capital
structure (e.g., the number of RSUs will be adjusted to reflect a stock split).
(g) Other Rules: Your RSUs are subject to additional terms and conditions
described in the Plan. You should read both the Plan and this Award Agreement
carefully to ensure you fully understand all the terms and conditions of this
Award. In the event of a conflict between any term or condition in this Award
Agreement and a term or provision of the Plan, the applicable terms and
provisions of the Plan will govern and prevail.
Section 6. Your Acknowledgment of Award Conditions
By signing below, you acknowledge and agree that:

  •   A copy of the Plan has been made available to you;     •   You have
received a copy of the Plan’s Prospectus;     •   You understand and accept the
terms and conditions of your RSUs; and     •   You will consent (in your own
behalf and in behalf of your Beneficiaries and without any further
consideration) to any change to your Award or this Award Agreement to avoid
penalties under Section 409A of the Code, even if those changes affect the terms
and conditions of your Award and reduce its value or potential value.

     
 
 
(signature)
  Date signed:                     

3



--------------------------------------------------------------------------------



 



R.G. BARRY CORPORATION
2005 LONG-TERM INCENTIVE PLAN
BENEFICIARY DESIGNATION FORM

RELATING TO RESTRICTED STOCK UNITS ISSUED TO
                     ON                     , 20__

Instructions for Completing This Form
You may use this form to (1) name the person you want to receive any amount, if
any, due under the R. G. Barry Corporation 2005 Long-Term Incentive Plan after
your death or (2) change the person who will receive those amounts.
There are several things you should know before you complete this form.
First, if you do not elect a Beneficiary, any amount due to you under the Plan
when you die will be paid to your surviving spouse or, if you have no surviving
spouse, to your estate.
Second, your election will not be effective (and will not be implemented) unless
you complete all applicable portions of this form and return it to the address
given below.
Third, all elections will remain in effect until they are changed (or until all
death benefits are paid).
Fourth, if you have any questions about this form or if you need additional
copies of this form, please contact                      at or at the address or
number given below.
Designation of Beneficiary
Section 1. Primary Beneficiary:
I designate the following person(s) as my Primary Beneficiary or Beneficiaries
to receive any amount due after my death under the terms of the Award Agreement
described at the top of this form. This benefit will be paid, in the proportion
specified, to:

         
                    % to
 
 
(Name)                      (Relationship)    
 
       
Address: 
 
 
   
 
       
                    % to
 
 
   
 
  (Name)                     (Relationship)    
 
       
Address:
 
 
   
 
       
                    % to
 
 
   
 
  (Name)                      (Relationship)    
 
       
Address:
 
 
   
 
       
                    % to
 
 
   
 
  (Name)                     (Relationship)    
 
       
Address:
 
 
   

4



--------------------------------------------------------------------------------



 



Section 2. Contingent Beneficiary:
If one or more of my Primary Beneficiaries die before I die, I direct that any
amount due after my death under the terms of the Award Agreement described at
the top of this form:
                          Be paid to my other named Primary Beneficiaries in
proportion to the allocation given above (ignoring the interest allocated to the
deceased Primary Beneficiary); or                      Be distributed among the
following Contingent Beneficiaries:

         
                    % to
 
 
(Name)                      (Relationship)    
 
       
Address:
 
 
   
 
       
                    % to
 
 
   
 
  (Name)                     (Relationship)    
 
       
Address:
 
 
   
 
       
                    % to
 
 
   
 
  (Name)                      (Relationship)    
 
       
Address:
 
 
   
 
       
                    % to
 
 
   
 
  (Name)                     (Relationship)    
 
       
Address: 
 
 
   

*****

         
Name:
 
 
   
 
       
Social Security Number:
 
 
   
 
       
Date of Birth:
 
 
   
 
       
Address:
 
 
         

                 
 
                             
Date
          Signature    

Return this signed form to                                          at the
following address:
R. G. Barry Corporation
13405 Yarmouth Road N.W.
Pickerington, Ohio 43147

         
Received on:
 
 
   
 
       
By:
 
 
   

5